DETAILED CORRESPONDENCE
Claims 1-11, 15-16, and 20-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15-16, and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0221384 A1 (i.e. Murray) in view of US .

In regards to claim 1, Murray discloses: A baffle system for use in a well casing (baffle system within the casing comprising at least elements 40, 42 as shown in at least figures 1-5), for fracking or injection of treating fluid into a hydrocarbon formation via existing or created perforations in said well casing (see at least paragraphs [0025-0033] and claim 21 introduces by design, the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42), said system comprising:
an annular hollow baffle member (at least 10), insertable downhole (see at least paragraphs [0022-0033] and figures 1-5) within said well casing, having 
(i) a seating surface (seating surface which element 28 abuts to as shown in at least figures 3-5) for a plug member (at least 44), thereby preventing pressurized fluid injected downhole in said well casing (at least paragraphs [0022-0033] and figures 1-5 introduces the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42);
(ii) radially outwardly-biased protuberances (at least 26, 28) on an exterior of said annular hollow baffle member for matingly engaging a correspondingly-dimensioned annular recess within a particular one of said plurality of landing subs (as shown in the transitioning within at least figures 3-5); and
(iii) an interior bore for passing through (bore of casing string to allow for retrieving baffle member at least 10; at least paragraph [0024] introduces “Threads 46 are visible in FIG. 2 after the disappearing material 44 has gone away”);
said correspondingly-dimensioned annular recess within each of said plurality of landing subs (as shown in at least figures 3-5), on a downhole side edge thereof possessing a shoulder portion which for preventing further downhole movement of said annular hollow baffle member within said landing sub upon said collet finger protuberances (of at least collet finger 24 protuberances) on said annular hollow baffle member engaging said correspondingly-dimensioned annular recess on said landing sub (see at least paragraphs [0022-0033] and figures 1-5, which introduces the downside edge to prevent the hollow baffle member from moving further downhole); and 
said correspondingly-dimensioned annular recess and/or said collet finger protuberances at an uphole side edge thereof possessing a first chamfer (of at least 26 and/or 28) for, upon upward force applied to said annular hollow baffle member causing radial compression of said collet finger protuberances and disengagement of said collet finger protuberances with said correspondingly-dimensioned annular recess and thus release of said annular hollow baffle member from mating engagement with said correspondingly-dimensioned annular recess to allow an entirety of said annular hollow baffle member to be withdrawn uphole in said well casing via said retrieving (at least paragraphs [0022-0033] and figures 1-5 introduces fishing the hollow baffle member 10 from the casing string; this is possible in light of the uphole side edge chamfer(s) where when there is a upward force in light of the fishing tool, the hollow baffle member 10 will be capable of being removed uphole from thereof); 
and wherein said annular hollow baffle member comprises a second chamfer situated at an uppermost portion thereof about an interior peripheral mouth thereof for radially compressing said radially-outwardly-extendable dogs on said retrieving tool- when said retrieving tool is inserted in said interior peripheral mouth of said annular hollow baffle member, thereby allowing said retrieving tool to pass into and through said annular hollow baffle member (the hollow baffle member 10 comprises of a chamfer on the uppermost portion thereof to allow for a tool, such as a fishing tool comprising of radially-outwardly-extendable dogs, to pass therethrough).
However, Murray appears to be silent in regards to: a seat surface for abutting a plug member dropped downhole in said well casing from travelling past said plug member and through said annular hollow baffle member and thus downhole; 
an interior bore for passing through a retrieving tool having radially-outwardly-extendable dogs thereon, when said radially-outwardly-extendable dogs thereon are retracted, to pass therethrough; 
retrieving tool when said radially-outwardly-extendable dogs of said retrieving tool pass through the interior bore of said annular hollow member and engage said annular hollow member; 
wherein said radially-outwardly-extendable dogs of said retrieving tool after having passed through said interior bore and passed and passed out of said interior 
Nonetheless, Powers discloses: a seat surface for abutting a plug member dropped downhole in said well casing from travelling past said plug member and through said annular hollow baffle member and thus downhole (at least paragraphs [0023, 0034] and figures 1-2 introduces the plug at least 17 being dropped downhole through the annular hollow baffle member at least 18).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray to include the teachings of Powers, by modifying the baffle member comprising of a plug taught by Murray to include for the plug to be dropped downhole through the annular baffle member taught by Powers to allow for controlled timing blockage of the baffle member within the wellbore for purposes of allowing fluid to build up and conducting fracturing jobs (at least paragraph [0004]).
Furthermore, Murray in view of Powers appears to be silent in regards to: an interior bore for passing through a retrieving tool having radially-outwardly-extendable dogs thereon, when said radially-outwardly-extendable dogs thereon are retracted, to pass therethrough; 

wherein said radially-outwardly-extendable dogs of said retrieving tool after having passed through said interior bore and passed and passed out of said interior bore to a position below a lowermost end of said annular hollow member are thereafter radially outwardly extended and engage said sub, and, when thereafter pulled uphole, abut a lowermost end of said annular hollow member for pulling uphole said retrieving tool and said hollow member together and in their entireties, for preventing said annular hollow member or portions thereof remaining downhole and thereby restricting flow of fluids within the well casing. 
Nonetheless, Harrall discloses: an interior bore (of at least 565) for passing through a retrieving tool (at least 526) having radially-outwardly-extendable dogs (at least 527) thereon, when said radially-outwardly-extendable dogs thereon are retracted, to pass therethrough (at least paragraph [0133] introduces “…the expander members 527 initially retracted, the working string 530 is lowered into the wellbore 501 within the first straddle 595”); 
retrieving tool when said radially-outwardly-extendable dogs of said retrieving tool pass through the interior bore of said annular hollow member (at least 565) and engage said annular hollow member (at least paragraph [0133] introduces “…the expander members 527 initially retracted, the working string 530 is lowered into the wellbore 501 within the first straddle 595”); 
 (at least figure 13D and paragraphs [0135] introduces for the radially-outwardly-extendable dogs at least 527 to abut the lowermost end of the annular hollow member 565 for retrieving purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers to include the teachings of Harrall by modifying the retrieving of the annular hollow baffle member within the casing taught by Murray in view of Powers to include for having a retrieving tool comprising radially-outwardly extendable dogs which abut the lowermost end of the annular hollow member for retrieving purposes taught by Harrall to at least allow for unobstructed access to portions of the wellbore (at least paragraph [0013]). Furthermore, removing well tools allows for giving access downhole to conduct other hydrocarbon recovery operations.

In regards to claim 2, Murray further discloses: wherein said annular hollow baffle member (at least 10) has an abutting portion to allow said radially-outwardly-extendable (at least paragraphs [0022-0033] and figures 1-5 introduces fishing the hollow baffle member 10 from the casing string; this is possible in light of the uphole side edge chamfer(s) where when there is a upward force in light of the fishing tool, the hollow baffle member 10 will be capable of being removed uphole from thereof). Harrall further discloses: retrieving tool when said annular hollow baffle member is engaged by said radially-outwardly-extendable dogs of said retrieving tool and said retrieving tool pulled uphole (at least figure 13D and paragraphs [0135] introduces for the radially-outwardly-extendable dogs at least 527 to abut the lowermost end of the annular hollow member 565 for retrieving purposes).

In regards to claim 4, Murray further discloses: having a plurality of annular recesses respectively situated within each of said plurality of said landing subs, said annular recesses spaced a unique distance apart from each other in each of said landing subs, and configured to be engaged by said annular hollow baffle member having a correspondingly spaced plurality of collet finger protuberances thereon (at least paragraphs [0022-0033] introduces a plurality of landing subs comprising of annular recesses, where protuberances 26, 28 lie as illustrated in figures 1-5, where each profile is unique so that only a certain plug assembly will latch on to it).

In regards to claim 5, Powers further discloses: wherein said conveying tool possesses an electrically-actuated explosive charge for perforating said well casing at a specific desired location (at least paragraph [0027] introduces “The perforation gun 25 may include a firing head and a charge carrier. The charge carrier may include a housing, a plurality (ten shown) of shaped charges, and detonation cord connecting the charges to the firing head. In operation, the firing head may receive electricity from the wireline 1w to operate an electric match thereof. The electric match may ignite the detonation cord to fire the shape charges”).

In regards to claim 6, Murray further discloses: each landing sub having therein a respective one of said plurality of annular recesses, wherein said annular hollow baffle member when matingly engaged within a respective one of said landing subs thereby positions said explosive charge immediately above said respective of said plurality of landing subs (at least paragraphs [0022-0033] and figures 3-5 introduces a plurality of landing subs which further prevent the annular hollow baffle members 10 to move further downhole after landing; once that is done, a fracking agent can be introduced to allow for an explosive charge above landing subs). Powers further discloses: so that said explosive charge, when detonated, perforates the well casing immediately above said respective one of said plurality of landing subs (para. [0027], “The perforation gun 25 may include a firing head and a charge carrier. The charge carrier may include a housing, a plurality (ten shown) of shaped charges, and detonation cord connecting the charges to the firing head. In operation, the firing head may receive electricity from the wireline 1w to operate an electric match thereof. The electric match may ignite the detonation cord to fire the shape charges”).

In regards to claim 7, Powers further discloses: further comprising a conveying tool (at least 26) for initially positioning said baffle member (at least 18) in the wellbore wherein a lowermost end of said conveying tool is affixed, coupled, or engaged to the annular hollow baffle member (the lowermost end of conveying tool 26 is illustrated in fig. 2 as the end comprising of shear pins 35 which is connected to the upper end of the baffle member 18).

In regards to claim 9, Powers further discloses: wherein said conveying tool is frangibly affixed to said annular hollow baffle member uphole of said protuberances on said annular hollow baffle member (conveying tool 26 has shear pins 35 which is affixed to the uphole portion of the baffle member 18 as shown in fig. 2). Murray further discloses: of said radially outwardly-biased collet finger (figs. 1 and 2, illustrate the upper end of the collet finger 54 to have a chamfer in the uphole side edge of the protuberances 20, 22 to initiate compression prior to setting or unsetting the baffle member 16).

In regards to claim 25, Murray discloses: said second chamfer is a circumferential chamfer extending from an inner surface of said annular hollow baffle member radially outwardly towards an uppermost end of said annular hollow baffle member (as disclosed in at least claim 1).
at an angle greater than 135. 
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers with the teachings of Harrall to have the chamfer to be at an angle greater than 135 to allow for having the tool be retrievable for multiple uses and avoiding the tool from getting stuck downhole causing possible delays in wellbore operations.

Claims 3, 11, 15-16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0221384 A1 (i.e. Murray) in view of US Publication 2014/0251612 A1 (i.e. Powers) with the teachings of US Publication 2005/0011650 A1 (i.e. Harrall et al.) with the teachings of US Publication 2013/0081827 A1 (i.e. Etzel et al.).

In regards to claim 3, Murray in view of Powers and Harrall discloses claim 1 above. Murray further discloses: having a plurality of annular recesses respectively (as shown in at least figures 1-5) 
However, Murray in view of Powers and Harrall appear to be silent in regards to: a most downhole of said landing subs having an annular recesses having the greatest annular width of said annular recesses, with remaining uphole annular recesses having, when progressing uphole along said well casing, progressively narrower widths.
Nonetheless, Etzel discloses: a most downhole of said landing subs having an annular recesses having the greatest annular width of said annular recesses, with remaining uphole annular recesses having, when progressing uphole along said well casing, progressively narrower widths (at least figure 2 illustrates a annular recesses 46 within the casing 28, where the lowest most annular recess the largest length, where the recesses following the lowest most going uphole progressively is smaller in length).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers and Harrall to include the teachings of Etzel, by modifying the annular recess within the plurality of landing subs for multiple baffle members taught by Murray in view of Powers and Harrall to include the multiple annular recesses to have a certain length where the lowest most has the largest length and progressively gets smaller while going uphole taught by Etzel to engage the corresponding recess of a specific flow control device to enable actuation of that flow control device once the dart is dropped through the tubular structure (para. [0015]).

In regards to claim 11, Murray discloses: A method for fracking or treating a hydrocarbon formation having a well casing (baffle system within the casing comprising elements at least 40, 42 as shown in at least figures 1-5) located therein having a plurality of landing subs (at least figures 3-5 introduces the baffle members to sit on landing subs) spaced along said well casing, commencing with the most distal or downhole regions of said well casing and progressing uphole along said well casing until all regions of said hydrocarbon formation have been fracked or treated (at least paragraphs [0025-0033] and claim 21 introduces by design, the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42), comprising the steps of:
(i) inserting well casing and a plurality of landing subs spaced therealong in a well drilled within said hydrocarbon formation (at least claim 3 discloses for use of the system within the wellbore), each of said landing subs having an annular recess (as shown in at least figures 3-5) therein; 
(ii) said tubular baffle member having radially outwardly-biased collet finger (at least 24) protuberances (at least 26, 28) thereon of a width adapted to matingly engage a respective one of said plurality of landing subs (as shown in at least figure 3 which establishes the mating of the baffle member and the landing subs within the casing string); 
 protuberances engage said respective one of said annular recesses (as shown in the transitioning within at least figures 3-5); 
Page 6 of 34CAL_LAW\ 2978114\2Attorney Docket: A8137034USApplication No.: 141991,597Response to: Non-Final Office Action dated December 29, 2017(vi) a plug member (at least 44) into said well casing (as shown in the transitioning within at least figures 3-5) and causing said plug member to prevent passage of pressurized fluid downhole of said tubular baffle member (at least paragraphs [0022-0033] and figures 1-5 introduces the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42);
(viii) causing said plug member to be removed from said well casing (at least paragraphs [0022-0033] introduces disappearing material at least 44); 
wherein said annular recesses, on an uphole side edge thereof and/or said collet finger protuberances on an uphole side edge thereof have a first chamfered portion to force release of the collet finger protuberances with said annular recesses upon an uphole force being applied to said tubular baffle members (at least paragraphs [0022-0033] and figures 1-5 introduces fishing the hollow baffle member 10 from the casing string; this is possible in light of the uphole side edge chamfer(s) where when there is a upward force in light of the fishing tool, the hollow baffle member 10 will be capable of being removed uphole from thereof); 
(xii) pulling upwardly on said retrieving tool to contact said tubular baffle members thereby causing said collet finger protuberances to be radially inwardly depressed to allow pulling an entirety of said tubular baffle members and entireties of all (at least paragraphs [0022 and 0027] introduces using fishing tools to engage within at least element 20 to allow for pulling the tubular baffle members uphole for retrieving purposes);
wherein said step (x) comprises: 
radially compressing said radially-outwardly-extendable dogs on said retrieving tool using a second chamfered portion situated at an uppermost portion of said annular hollow baffle member about an interior peripheral mouth thereof when said retrieving tool is inserted in said interior peripheral mouth of said annular hollow baffle member, thereby allowing said retrieving tool to pass into and through said annular hollow baffle member (the hollow baffle member 10 comprises of a chamfer on the uppermost portion thereof to allow for a fishing tool comprising of radially-outwardly-extendable dogs to pass therethrough).
However, Murray appears to be silent in regards: (ii) affixing to an interior of a tubular member, at a most downhole end of a conveying tool a tubular member; 
(iii) inserting said conveying tool and said tubular baffle member downhole in said well casing; 
(iv) pulling uphole on said conveying tool and causing said tubular baffle member to be released from said conveying tool; 

(vi) lowering or flowing a plug member to abut an uppermost portion of said tubular baffle member; 
(vii) injecting a pressurized fluid into said well casing and flowing said pressurized fluid into said formation via perforations in said well casing proximate and above said plug member situated in said tubular baffle member; 
(ix) repeating steps (ii) to (viii) at progressively further uphole landing subs, save in each iteration said tubular baffle members each have radially outwardly-biased collet finger protuberances of a unique and lesser width which respectively engage progressively more uphole annular recesses in each of said plurality of landing subs, said more uphole annular recesses each likewise of correspondingly lesser width, until said hydrocarbon formation has been fracked or treated; 
(x) lowering in said well casing a retrieving tool having radially-outwardly- extendable dogs thereon downhole and passing said retrieving tool and outwardly-extendable dogs thereon consecutively through an interior hollow bore of each of the tubular members including through a most- downhole of said tubular members to a position below a lowermost end of said most downhole tubular member; 
(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly to engage said landing sub that said tubular baffle member is engaged therewith; and 
(xii) pulling upwardly on said retrieving tool to cause said radially-outwardly-extendable dogs to contact a lowermost end on said most-downhole of said tubular members to allow pulling an entirety of said most- downhole of said tubular members 
Nonetheless, Powers discloses: (ii) affixing to an interior of a tubular member, at a most downhole end of a conveying tool (at least 26) a tubular member (at least 18); 
(iii) inserting said conveying tool (at least 26) and said tubular baffle member (at least 18) downhole in said well casing (at least 3i); 
(iv) pulling uphole on said conveying tool and causing said tubular baffle member to be released from said conveying tool (at least figures 2 and 5A-C illustrates the conveying tool 26 to be pulled uphole causing the shear pins 35 to split the affixed conveying tool 26 from the baffle member 18); 
(v) withdrawing said conveying tool from said well casing (at least figures 2 and 5A-C, illustrate the conveying tool 26 to be pulled uphole causing the shear pins 35 to split the affixed conveying tool 26 from the baffle member 18); 
(vi) lowering or flowing a plug member (at least 17) to abut an uppermost portion of said tubular baffle member (at least figure 5C illustrates the lowering of the plug member 17 within the casing string 3i to abut the uppermost portion of the baffle member further illustrated in at least figure 2; at least paragraph [0023] introduces “A pump-down plug, such as a ball 17, may be disposed in the plunger for selective release and pumping downhole to close a bore of a consumable frac plug 18 of the BHA 1h”); 
(at least paragraph [0056] and figure 5D introduces the fracturing fluid to be injected and enter the perforation made within the well casing; the perforations being done above the baffle member 18).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray to include the teachings of Powers, by modifying the fracking method comprising of a baffle member and plug taught by Murray to include for the baffle member to be conveyed within the wellbore and have a plug being flowed within the tubular taught by Powers to allow for controlled timing blockage of the baffle member within the wellbore for purposes of allowing fluid to build up and conducting fracturing jobs (at least paragraph [0004]).
Furthermore, Murray in view of Powers appears to be silent in regards to: (x) lowering in said well casing a retrieving tool having radially-outwardly- extendable dogs thereon downhole and passing said retrieving tool and outwardly-extendable dogs thereon consecutively through an interior hollow bore of each of the tubular members including through a most- downhole of said tubular members to a position below a lowermost end of said most downhole tubular member; 
(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly to engage one of said plurality of landing subs that said tubular baffle member is engaged therewith; and 

Nonetheless, Harrall discloses: (x) lowering in said well casing (at least 517) a retrieving tool (at least 526) having radially-outwardly-extendable dogs (at least 527) thereon downhole and passing said retrieving tool and outwardly-extendable dogs thereon consecutively through an interior hollow bore of each of the tubular members including through a most-downhole of said tubular members to a position below a lowermost end of said most downhole tubular member (at least paragraph [0133] introduces “…the expander members 527 initially retracted, the working string 530 is lowered into the wellbore 501 within the first straddle 595”); 
(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly to engage said landing sub that said tubular baffle member is engaged therewith (see at least paragraph [0315] and figure 13D); and 
	(xii) pulling upwardly on said retrieving tool to cause said radially-outwardly-extendable dogs to contact a lowermost end on said most-downhole of said tubular members to allow pulling an entirety of said most- downhole of said tubular members and entireties of all remaining uphole tubular membersPage 7 of 34CAL_LAW\ 2978114\2Attorney Docket: A8137034USApplication No.: 141991,597Response to: Non-Final Office Action dated December 29, 2017 from engagement and cause all  (at least figure 13D and paragraphs [0135] introduces for the radially-outwardly-extendable dogs at least 527 to abut the lowermost end of the annular hollow member 565 for retrieving purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers to include the teachings of Harrall by modifying the retrieving of the annular hollow baffle member within the casing taught by Murray in view of Powers to include for having a retrieving tool comprising radially-outwardly extendable dogs which abut the lowermost end of the annular hollow member for retrieving purposes taught by Harrall to at least allow for unobstructed access to portions of the wellbore (at least paragraph [0013]). Furthermore, removing well tools allows for giving access downhole to conduct other hydrocarbon recovery operations.
	Furthermore, Murray in view of Powers with the teachings of Harrall appear to be silent in regards to: each of said landing subs having an annular recess therein, said annular recesses being of a progressively greater width progressing downhole along said well casing; (ix) repeating steps (ii) to (viii) at progressively further uphole landing subs, save in each iteration said tubular baffle members each have radially outwardly-biased collet finger protuberances of a unique and lesser width which respectively engage progressively more uphole annular recesses in each of said plurality of landing 
Nonetheless, Etzel discloses: each of said landing subs having an annular recess therein, said annular recesses being of a progressively greater width progressing downhole along said well casing (at least figure 2 illustrates a annular recesses at least 46 within the casing at least 28, where the lowest most annular recess the largest length, where the recesses following the lowest most going uphole progressively is smaller in length); (ix) repeating steps (ii) to (viii) at progressively further uphole landing subs, save in each iteration said tubular baffle members each have radially outwardly-biased collet finger protuberances of a unique and lesser width which respectively engage progressively more uphole annular recesses in each of said plurality of landing subs, said more uphole annular recesses each likewise of correspondingly lesser width, until said hydrocarbon formation has been fracked or treated (at least paragraph [0018] introduces after the first plug lands on the bottommost annular recess, a fracking operation is conducted; once the operation is conducted the step is repeated to an upper zone comprising of an annular recess with a lesser length provided for a specific plug to land on to conduct another fracking operation).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers with the teachings of Harrall to include the teachings of Etzel, by modifying the annular recesses within the plurality of landing subs for multiple baffle members taught by Murray in view of Powers with the (at least abstract and paragraph [0001]).

In regards to claim 15, Powers further discloses: further comprising the step, after step (iii) (introduced in at least claim 11) and after said tubular baffle member has engaged within said landing (at least figure 1B illustrates the baffle member 18 engaging within the lowermost landing portion of the wellbore casing string 3i), of:
igniting an explosive charge (at least paragraph [0027] introduces “The perforation gun 25 may include a firing head and a charge carrier”) on said conveying tool (at least 26) immediately above said lowermost landing (at least figure 1B illustrates the conveying tool 26 to be above the lowermost of the landing portion where the baffle 18 is located within the wellbore casing string 3i), and 
detonating said explosive charge (at least perforating gun 25) to perforate the well casing (at least 3i) immediately above said landing (at least paragraph [0027] introduces “The charge carrier may include a housing, a plurality (ten shown) of shaped charges, and detonation cord connecting the charges to the firing head”). Murray further discloses said annular baffle member has matingly engaged said respective one of said landing subs; plurality of landing subs (at least figure 1 illustrates a plurality of landing subs 12 where baffle member 16 is landed on the respective landing subs comprising of a lowest downhole sub).

In regards to claim 16, Murray discloses: A method for fracking or treating a hydrocarbon formation (at least claim 3 discloses for use of the system within the wellbore) having a well casing located therein having a plurality of landing subs (at least figures 3-5 introduces the baffle members to sit on landing subs) spaced along said well casing, commencing with the most distal or lowermost regions of said well casing and progressing uphole along said well casing until all regions of said hydrocarbon formation have been fracked or treated (see at least paragraphs [0025-0033] and claim 21, which introduces by design, the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42), comprising the steps of:
(i) inserting well casing and a plurality of landing subs (at least figures 3-5 introduces the baffle members to sit on landing subs) spaced therealong in a well drilled within said hydrocarbon formation (at least claim 3 discloses for use of the system within the wellbore), each of said landing subs having a plurality of annular recesses therein; 
(ii) a first tubular baffle member (at least 10) having outwardly-biased collet finger (at least 24) protuberances (at least 26, 28) thereon of a spacing adapted to matingly engage said annular recesses in a lowermost of said landing subs (as shown in at least figures 3-5);Page 8 of 34 CAL_LAW\ 2978114\2 Attorney Docket: A8137034US Application No.: 141991,597 Response to: Non-Final Office Action dated December 29, 2017 
 finger (at least 24) protuberances (at least 26, 28) engage said annular recesses in said a lowermost of said landing subs (as shown in at least figure 3 which establishes the mating of the baffle member and the landing subs within the casing string);
(vi) a plug member (at least 44) into said well casing and causing said plug member to prevent passage of pressurized fluid downhole of said tubular baffle member (at least paragraphs [0022-0033] and figures 1-5 introduces the material 44 continues to block passage 18 with ports 48 open so that a frac job for example can be accomplished through ports 48 with a zone isolated between two external packers 40 and 42); 
(viii) causing said plug member to be removed from said well casing (at least paragraphs [0022-0033] introduces disappearing material 44); 
wherein said annular recesses, on an uphole side edge thereof and/or said collet finger protuberances on an uphole side edge thereof have a first chamfered portion to force release of the collet finger protuberances with said annular recesses upon an uphole force being applied to said tubular baffle members (at least paragraphs [0022-0033] and figures 1-5 introduces fishing the hollow baffle member 10 from the casing string; this is possible in light of the uphole side edge chamfer(s) where when there is a upward force in light of the fishing tool, the hollow baffle member 10 will be capable of being removed uphole from thereof);
(xii) pulling upwardly on said retrieving tool to contact an abutting portion on said first tubular member thereby causing said collet finger protuberances to be radially inwardly depressed so as to allow pulling an entirety of said first tubular member from (at least paragraphs [0022 and 0027] introduces using fishing tools to engage within at least element 20 to allow for pulling the tubular baffle members uphole for retrieving purposes);
wherein said step (x) comprises: 
radially compressing said radially-outwardly-extendable dogs on said retrieving tool using a second chamfered portion situated at an uppermost portion of each of said unique tubular baffle member about an interior peripheral mouth thereof, when said radially-outwardly-extendable dogs are inserted in said interior peripheral mouth of said each of said unique tubular baffle member, thereby allowing said retrieving tool to pass into and through said each of said unique tubular baffle member (the hollow baffle member at least 10 comprises of a chamfer on the uppermost portion thereof to allow for a fishing tool comprising of radially-outwardly-extendable dogs to pass therethrough).
However, Murray appears to be silent in regards to: said annular recesses longitudinally spaced apart within said landing sub and being of a unique spacing unique to each landing sub; 
affixing to a most downhole end of a conveying tool; inserting said conveying tool and said first tubular baffle member downhole in said well casing; 

(v) withdrawing said conveying tool from said well casing; lowering or flowing a plug member to abut an uppermost portion of said first tubular baffle member; (vii) injecting a pressurized fluid into said well casing and flowing said pressurized fluid into said formation via perforations in said well casing proximate and above said lowermost landing sub and plug member situated therein;
(ix) iteratively repeating steps (ii) to (viii), using in each iteration a unique tubular baffle member, each unique tubular baffle member having a plurality of collet finger protuberances with a unique spacing between said protuberances, which unique tubular baffle members in each iteration respectively engage successively more uphole annular recesses in respective of said plurality of landing subs, until said hydrocarbon formation has been fracked or treated;Page 9 of 34CAL_LAW\ 2978114\2Attorney Docket: A8137034US 
Application No.: 14/991,597(vii) injecting a pressurized fluid into said well casing and flowing said pressurized fluid into said formation via perforations in said well casing proximate and above said lowermost landing sub and plug member situated therein; 
Response to: Non-Final Office Action dated December 29, 2017(x) lowering a retrieving tool having radially-outwardly- extendable dogs downhole in said well casing and passing said retrieving tool and said radially- outwardly-extendable dogs through an interior bore of each of said unique tubular members and finally into and through an interior bore of said first tubular member to a position below a lowermost end thereof;
(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly to engage said lowermost of said landing subs; and 

Nonetheless, Powers discloses: affixing to a most downhole end of a conveying tool (most downhole end of the conveying tool 26 is affixed to the tubular baffle member 18); inserting said conveying tool (at least 26) and said first tubular baffle member (at least 18) downhole in said well casing (at least 3i); (iv) releasing or causing to be released said first tubular baffle member from said conveying tool (at least figures 2 and 5A-C, illustrate the conveying tool 26 to be pulled uphole causing the shear pins 35 to split the affixed conveying tool 26 from the baffle member 18); (v) withdrawing said conveying tool (at least 26) from said well casing (at least figures 2 and 5A-C illustrates the conveying tool 26 to be pulled uphole causing the shear pins 35 to split the affixed conveying tool 26 from the baffle member 18; casing 3i); lowering or flowing a plug member (at least 17) to abut an uppermost portion of said first tubular baffle member (at least figure 5C illustrates the lowering of the plug member 17 within the casing string 3i to abut the uppermost portion of the baffle member further illustrated in fig. 2; at least paragraph [0023] introduces “A pump-down plug, such as a ball 17, may be disposed in the plunger for selective release and pumping downhole to close a bore of a consumable frac plug 18 of the BHA 1h”); (vii) injecting a pressurized fluid into said well casing and flowing said pressurized fluid into said formation via perforations in said well casing proximate and above said lowermost landing sub and plug member situated therein (at least paragraph [0056] and figure 5D introduces the fracturing fluid to be injected and enter the perforation made within the well casing; the perforations being done above the baffle member 18);
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray to include the teachings of Powers, by modifying the fracking method comprising of a baffle member and plug taught by Murray to include for the baffle member to be conveyed within the wellbore and have a plug being flowed within the tubular taught by Powers to allow for controlled timing blockage of the baffle member within the wellbore for purposes of allowing fluid to build up and conducting fracturing jobs (at least paragraph [0004]).
Furthermore, Murray in view of Powers appear to be silent in regards to: Response to: Non-Final Office Action dated December 29, 2017(x) lowering a retrieving tool having radially-outwardly- extendable dogs downhole in said well casing and passing said retrieving tool and said radially- outwardly-extendable dogs through an interior bore of each of said unique tubular members and finally into and through an interior bore of said first tubular member to a position below a lowermost end thereof; 
(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly so as to engage said lowermost of said landing subs; 

	Nonetheless, Harrall discloses: (x) lowering a retrieving tool (at least 526) having radially-outwardly- extendable dogs (at least 527) downhole in said well casing (at least 517) and passing said retrieving tool and said radially- outwardly-extendable dogs through an interior bore of each of said unique tubular members (at least 565) and finally into and through an interior bore of said first tubular member (at least paragraph [0133] introduces “…the expander members 527 initially retracted, the working string 530 is lowered into the wellbore 501 within the first straddle 595”) to a position below a lowermost end thereof (as shown in at least figure 13D); 
	(xi) actuating said radially-outwardly-extendable dogs on said retrieving tool and extending same radially outwardly so as to engage said lowermost of said landing subs (as shown in at least figure 13D; at least paragraph [0133] introduces “…the expander members 527 initially retracted, the working string 530 is lowered into the wellbore 501 within the first straddle 595”); 
	(xii) pulling upwardly on said retrieving tool to cause said radially-outwardly-extendable dogs to contact an abutting portion on said first tubular member to allow  (at least figure 13D and paragraphs [0135] introduces for the radially-outwardly-extendable dogs at least 527 to abut the lowermost end of the annular hollow member 565 for retrieving purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers to include the teachings of Harrall by modifying the retrieving of the annular hollow baffle member within the casing taught by Murray in view of Powers to include for having a retrieving tool comprising radially-outwardly extendable dogs which abut the lowermost end of the annular hollow member for retrieving purposes taught by Harrall to at least allow for unobstructed access to portions of the wellbore (at least paragraph [0013]). Furthermore, removing well tools allows for giving access downhole to conduct other hydrocarbon recovery operations.
	Furthermore, Murray in view of Powers with the teachings of Harrall appear to be silent in regards to: said annular recesses longitudinally spaced apart within said landing sub and being of a unique spacing unique to each landing sub; (ix) iteratively repeating steps (ii) to (viii), using in each iteration a unique tubular baffle member, each unique tubular baffle member having a plurality of collet finger protuberances with a unique spacing between said protuberances, which unique tubular baffle members in 
Nonetheless, Etzel discloses: said annular recesses longitudinally spaced apart within said landing sub and being of a unique spacing unique to each landing sub (at least figure 2 illustrates a annular recesses 46 within the casing 28, where the lowest most annular recess the largest length, where the recesses following the lowest most going uphole progressively is smaller in length); (ix) iteratively repeating steps (ii) to (viii), using in each iteration a unique tubular baffle member, each unique tubular baffle member having a plurality of collet finger protuberances with a unique spacing between said protuberances, which unique tubular baffle members in each iteration respectively engage successively more uphole annular recesses in respective of said plurality of landing subs, until said hydrocarbon formation has been fracked or treated (at least paragraph [0018] introduces after the first plug lands on the bottommost annular recess, a fracking operation is conducted; once the operation is conducted the step is repeated to an upper zone comprising of an annular recess with a lesser length provided for a specific plug to land on to conduct another fracking operation).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers with the teachings of Harrall to include the teachings of Etzel, by modifying the annular recesses within the plurality of landing subs for multiple baffle members taught by Murray in view of Powers with the (at least abstract and paragraph [0001]).

In regards to claim 21, Powers further discloses: wherein said conveying tool (at least 26), at an uphole end thereof, is coupled to a wireline (at least 1w), and said step (iii) further comprises the step of lowering said conveying tool and said first tubular baffle member together downhole via said wireline (at least figure 1B introduces the lowering of the conveying tool 26 and the baffle member 18 via wireline).

In regards to claim 20, Powers further discloses: comprising the step, after step (iii) (introduced in at least claim 16) and after said first tubular baffle member (at least 18) has matingly engaged (at least figure 1B illustrates the baffle member 18 engaging within the lowermost landing portion of the wellbore casing string 3), of:
igniting an explosive charge (at least paragraph [0027] introduces “The perforation gun 25 may include a firing head and a charge carrier”) on said conveying tool (26) immediately above said lowermost of said plurality of landing (at least figure 1B illustrates the conveying tool 26 to be above the lowermost of the landing portion where the baffle 18 is located within the wellbore casing string 3i), and 
(at least perforating gun 25) so as to perforate the well casing immediately above said lowermost landing (at least paragraph [0027] introduces “The charge carrier may include a housing, a plurality (ten shown) of shaped charges, and detonation cord connecting the charges to the firing head”). Murray further discloses said annular baffle member has matingly engaged within a lowermost of said landing (at least figure 1 illustrates a plurality of landing subs 12 where baffle member 16 is landed on the lowermost landing).

In regards to claim 22, Powers further discloses: wherein said conveying tool (at least 26), at an uphole end thereof, is coupled to a wireline (at least 1w), and said step (iii) further comprises the step of lowering said conveying tool and said first tubular baffle member together downhole via said wireline (at least figure 1B, introduces the lowering of the conveying tool 26 and the baffle member 18 via wireline).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0221384 A1 (i.e. Murray) in view of US Publication 2014/0251612 A1 (i.e. Powers) with the teachings of US Publication 2005/0011650 A1 (i.e. Harrall et al.) with the teachings of US Patent 5,398,763 (i.e. Watson et al.).

In regards to claim 8, Murray in view of Powers and Harrall disclose claim 1 above. Murray further discloses: wherein said radially outwardly- biased collet finger protuberances are situated approximately midpoint on said annular hollow baffle member (as shown in the transitioning from figure 3 to figure 4), intermediate (at least 10). Powers further discloses: intermediate annular seals situated on an outer periphery of said baffle member at mutually opposite ends thereof (at least seals 33u, 33b are shown in figure 2 to be at opposite ends of the baffle member 18).
However, Murray in view of Powers and Harrall appear to be silent in regards to having the annular seals at the mutually opposite ends thereof.
	Nonetheless, Watson discloses having the annular seals at the mutually opposite ends thereof (at least figures 14 and 15 illustrates annular seals 308, 310 at the ends of the baffle member 300).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers and Harrall to include the teachings of Watson, by modifying the baffle member comprising of an annular seal thereof taught by Murray in view of Powers and Harrall to include annular seals at the ends of the baffle member taught by Watson to provide stronger annular sealing compared to as having a single seal. 

In regards to claim 10, Murray in view of Powers and Harrall discloses claim 7 above. Powers further discloses: wherein said conveying tool (at least 26) annular hollow baffle member (at least 18) in said well casing (at least 3i).
However, Murray in view of Powers and Harrall appears to be silent in regards to: wherein said conveying tool has a bypass port therein to allow fluid to flow therethrough when lowering said conveying tool and affixed baffle member.
(at least 104) has a bypass port (at least 114) therein to allow fluid to flow therethrough when lowering said conveying tool and affixed baffle member (at least 120) in said casing (second embodiment 100 is shown as it is run into casing 102 in FIG. 8).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers and Harrall to include the teachings of Watson, by modifying the conveying tool affixed to the baffle member comprising of an internal fluid flow bore taught by Murray in view of Powers and Harrall to include the conveying tool to have a bypass port therein taught by Watson to prevent fluid pressure to build up beneath the downhole tool prior to setting the tool to further allow for the baffle to be positioned at a predetermined location in the wellbore (at least abstract).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0221384 A1 (i.e. Murray) in view of US Publication 2014/0251612 A1 (i.e. Powers) with the teachings of US Publication 2005/0011650 A1 (i.e. Harrall et al.) with the teachings of US Publication 2013/0081827 A1 (i.e. Etzel et al.) and US Pub 2013/0037255 A1 (i.e. Kash et al.).

In regards to claim 23, Murray in view of Powers, Harrall and Etzel discloses claim 11 above. Powers discloses: wherein said conveying tool (at least 26), at an uphole end thereof, is coupled (coupled to wireline 1w as illustrated in at least figure 1B), and said step (iii) further comprises the step of lowering said conveying tool (at least figure 1B introduces the lowering of the conveying tool 26 and the baffle member 18 via wireline).
However, Murray in view of Powers, Harrall and Etzel appear to be silent in regards to the coupling of the conveying tool to be comprised of coiled tubing.
Nonetheless, Kash discloses: the coupling of the conveying tool (at least 43) to be comprised of coiled tubing (at least 56).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers, Harrall and Etzel to include the teachings of Kash, by modifying the coupling of the conveying tool via wireline taught by Murray in view of Powers, Harrall and Etzel to include a coiled tubing coupled to the conveying tool taught by Kash to provide suspension and adjusting the proximity of the operation within the wellbore.

In regards to claim 24, Murray in view of Powers, Harrall and Etzel discloses claim 16 above. Powers discloses: wherein said conveying tool (at least 26), at an uphole end thereof, is coupled (coupled to wireline 1w as illustrated in at least figure 1B), and said step (iii) further comprises the step of lowering said conveying tool and baffle member together downhole via said coil tubing (at least figure 1B introduces the lowering of the conveying tool 26 and the baffle member 18 via wireline).

Nonetheless, Kash discloses: the coupling of the conveying tool (at least 43) to be comprised of coiled tubing (at least 56).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Murray in view of Powers, Harrall and Etzel to include the teachings of Kash, by modifying the coupling of the conveying tool via wireline taught by Murray in view of Powers, Harrall and Etzel to include a coiled tubing coupled to the conveying tool taught by Kash to provide suspension and adjusting the proximity of the operation within the wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676